FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                                        VIVIAN LONG
                                                                                                  Clerk

JAMES T. CAMPBELL
      Justice                           Seventh District of Texas                           MAILING ADDRESS:
MACKEY K. HANCOCK                     Potter County Courts Building                           P. O. Box 9540
      Justice                                                                                   79105-9540
                                       501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice
                                       Amarillo, Texas 79101-2449                             (806) 342-2650
                                      www.txcourts.gov/7thcoa.aspx

                                            October 22, 2015

Destany Jenee Liles
TDCJ-ID#02004913
San Saba Unit
206 South Wallace Creek Road
San Saba, TX 76877

RE:    Case Numbers: 07-15-00199-CR, 07-15-00200-CR
       Trial Court Case Numbers: 20,498-C, 24,698-C
Style: Destany Jenee Liles v. The State of Texas

Dear Ms. Liles:

        On Wednesday, October 21, 2015, your appellate attorney filed an Anders brief and a motion
to withdraw from representation on your appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Documents on file indicate that you have been provided with a copy
of the Anders brief and motion, as well as a copy of the reporter’s and clerk’s records. See Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

         Because your attorney has filed an Anders brief saying the attorney believes the trial court’s
judgments must be affirmed, the law requires the Court to review the record of your cases to see
whether it agrees with your attorney’s evaluation of your cases, or finds an issue requiring additional
appellate briefing. If the Court identifies an issue that arguably has merit, it will return the case to the
trial court to determine whether you may be entitled to appointment of new counsel.

         You are not required to file a response to the Anders brief. You have the opportunity,
however, to file a response to point out to the Court any issues, claims of error, or concerns you
have about your cases. The Court will consider your response, if any, along with the Anders brief in
its review of the record. By Order of the Court, if you choose to file a response, you have until
Monday, November 23, 2015.

                                                          Very truly yours,
                                                          Vivian Long
                                                          VIVIAN LONG, CLERK

xc:      James L. Abbott, Jr. (DELIVERED VIA E-MAIL)
         James A. Farren (DELIVERED VIA E-MAIL)